Citation Nr: 1619778	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  98-06 804 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for a skin disorder, to include  atopic dermatitis and pityriasis spongiosum folliculitis, from December 27, 1993 to August 30, 2002. 
 
2.  Entitlement to a rating in excess of 60 percent a skin disorder, to include atopic dermatitis with chronic eczema and pityriasis spongiosum folliculitis, from August 30, 2002.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1971 to June 1974. 

The undersigned has undergone an extensive review of this record.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

This case has been before the Board on multiple occasions. 

By a July 2000 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for atopic dermatitis with chronic eczema.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court noted that since the issuance of the July 2000 Board decision, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted, requiring the VA to notify claimants and their representatives of any information or evidence necessary to substantiate their claims.  As such, the Court issued an August 2001 order vacating the Board's July 2000 decision and remanded the matter for further development.  The case was sent to the Board's Evidence Development Unit (EDU), to undertake the requested development. 

Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  38 C.F.R. § 19.9(a)(2) (2002). 

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit  ("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  

In other words, the Federal Circuit determined that aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development would be conducted at the RO level.  

Accordingly, the case was remanded by the Board to the RO in June 2003 to comply with the Court's order. 

By a January 2004 rating action, the RO increased the rating for the Veteran's service-connected skin disease from 30 percent to 60 percent, effective August 30, 2002. 

Upon the return of the record to the Board in December 2004, it was noted that the Veteran submitted correspondence in October 2004 requesting a Travel Board hearing.  The case was thus remanded again to the RO and such a hearing was accomplished in May 2005 before a Veterans Law Judge. 

By a November 2005 decision, the Board once again remanded this case to the RO for additional development. 

The case was most recently before the Board in April 2008, at which time the Veteran's disability rating was increased to 50 percent for atopic dermatitis prior to August 30, 2003.  (It appears that the date chosen is in error and that the date intended to have been used in the decision is August 30, 2002.  Indeed, otherwise the "grant" to 50 percent would be less than the 60 percent already in effect for that time period.  

The RO implemented the Board's allowance exactly as stated in the "decision" section of a May 2008 rating action:  that rating decision appears to reflect that the 60 percent rating remained in effect as of August 30, 2002, thus it does not appear that any inadvertent reduction occurred. 

The Veteran appealed the Board's April 2008 decision to the Court. The parties entered into a Joint Motion for Remand (JMR).  In an Order of December 2009, the Court vacated the Board's decision and remanded the matter, pursuant to the JMR.

The Board notes that the Veteran was afforded Board hearings in January 2000 and May 2005.  Transcripts of these hearings have been associated with the claims file. The Board additionally notes that those hearings were held by Veterans Law Judges who have since left employment with the Board.  The Veteran was offered an additional Board hearing in correspondence dated in June 2010.  There has been no response to this letter from either the Veteran or his representative.  As such, the Board will proceed with the adjudication of the issues at hand.    

As noted above, there may be some inconsistencies in the Veteran's disability ratings for his service-connected atopic dermatitis between August 2002 and August 2003, due to what appears to have been a typographical error in the April 2008 Board decision.  Thus, the issues on the title page have been changed and are correctly indicated to comport with the facts and procedural history of record.   

Here, the Board notes that the Veteran's claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to January 2010 is still before the AOJ, and has not yet been certified to the Board.  

In December 2015 correspondence, the Veteran specifically requested, through his counsel, that the TDIU claim be first considered by the AOJ and that a SSOC before the AOJ certifies the issue for further adjudication by the Board.  As such, the issue will not be adjudicated in this hereby decision.   

The Board apologies for the many delays in the full adjudication of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Board regrets the additional delay, but finds that another remand is necessary before this case can be adjudicated.

It appears that two documents are missing from the record - an April 2012 VA examination performed at the VA Medical Center (VAMC) in Northport, and medical treatment records from the same VAMC dated April 2007-May 2013.  See November 2013 rating decision, which attests to the existence of those records. The RO must obtain and associate those records with the claims file, if possible 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Northport VAMC and associate them with the claims file.  This should, in particular should include the April 2012 VA examination and medical treatment records dated April 2007-May 2013. 

If possible, the Veteran himself should attempt to obtain these records to expedite his case.

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


